In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-722V
                                       Filed: July 12, 2016
                                       Not for Publication


*************************************
JOHN M. DALLAS,                               *
                                              *
         Petitioner,                          *             Damages decision based on
                                              *             stipulation; influenza (“flu”) vaccine;
 v.                                           *             neurological injury; suspected
                                              *             Parsonage-Turner Syndrome
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
         Respondent.                          *
                                              *
*************************************
Richard H. Moeller, Sioux City, IA, for petitioner.
Traci R. Patton, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

        On July 12, 2016, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that his receipt of influenza
(“flu”) vaccine on January 20, 2014 caused him to develop symptoms of neurological injury,
including suspected Parsonage-Turner Syndrome, and other injuries. He further alleges that he
experienced the residual effects of this injury for more than six months. Respondent denies that
the flu vaccine caused petitioner to suffer a neurological injury, Parsonage-Turner Syndrome, or
any other injury and further denies that the flu vaccine caused petitioner’s current disabilities.
Nonetheless, the parties agreed to resolve this matter informally.

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court adopts the
parties’ attached stipulation and awards compensation in the amount and on the terms set forth
therein. Pursuant to the stipulation, the court awards a lump sum of $10,000.00, representing
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a) (2012).
The award shall be in the form of a check for $10,000.00 made payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: July 12, 2016                                                       s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2